483 P.2d 198 (1971)
A.J. INDUSTRIES, INC., Petitioners,
v.
ALASKA PUBLIC SERVICE COMMISSION, Respondent,
City of Juneau, City of Douglas, Greater Juneau Borough and Alaska Electric Light and Power Company, Admitted Parties.
No. 1173.
Supreme Court of Alaska.
March 9, 1971.

REVISED MANDATE
J. BONEY, Chief Justice.
A.J. Industries, Inc., filed a petition for review of a judgment of the Superior Court, First Judicial District at Juneau in Civil Action No. 69-28 entitled "A.J. Industries, Plaintiff v. Alaska Public Service Commission, Defendant." The case was heard by this court on October 13, 1969. On June 15, 1970, this court filed its written *199 opinion, 470 P.2d 537, and entered judgment in accordance therewith.
In its mandate issued October 6, 1970, this court granted a rehearing on the issue as to whether there existed any substantial question as to the propriety of the Commission's determination of A.J. Industries' rate base in view of the recent enactment of AS 42.05.441(b). On this issue written memoranda were filed by the Public Service Commission and by A.J. Industries, and oral argument was heard by the court at Fairbanks on March 9, 1971.
It Is Ordered:
(1) The court finds that the enactment of AS 42.05.441(b) has no application or bearing on the rate base of A.J. Industries.
(2) The case is reversed and remanded with directions to proceed in accordance with the views expressed in this court's written opinion dated June 15, 1970, except insofar as that opinion is modified by the provisions of this mandate.
(3) This court's written opinion of June 15, 1970 is modified in the following respect: Because the federal income tax surcharge has expired, the Public Service Commission shall not allow for the federal income tax surcharge in establishing the interim rate of A.J. Industries, Inc.
(4) The rate base of A.J. Industries, upon which the Public Service Commission's rate shall be based, shall be the value of $856,712.00, as established in this court's written opinion dated June 15, 1970. [A.J. Industries, Inc. v. Alaska Public Service Comm'n., et al., 470 P.2d 537, 542 (Alaska 1970)]. To this amount shall be added any increases in the rate base of A.J. Industries since 1966, as well as any increase in allowance for working capital which the Public Service Commission shall be authorized to exercise, in accordance with proper regulatory considerations and consistently with this court's opinion and mandate, a broad discretion in the implementation and operation of the trust ordered by this court.
(5) Attorneys' fees in the amount of $350.00 are awarded to A.J. Industries, Inc. These fees shall be in addition to the $350.00 attorneys' fees awarded by this court's mandate of October 6, 1970.
(6) Except as modified in this mandate, all requirements contained in this court's opinion of June 15, 1970 shall henceforth be in full force and effect.